In the

United States Court of Appeals
               For the Seventh Circuit

No. 12-3515

JENNIFER H ITCHCOCK,
                                                Plaintiff-Appellant,
                                 v.

A NGEL C ORPS, INC.,
                                               Defendant-Appellee.


             Appeal from the United States District Court
      for the Northern District of Indiana, Fort Wayne Division.
       No. 1:11-cv-00276—Roger B. Cosbey, Magistrate Judge.



     A RGUED F EBRUARY 26, 2013—D ECIDED JUNE 11, 2013




 Before E ASTERBROOK, Chief Judge, and R OVNER and
W ILLIAMS, Circuit Judges.
  W ILLIAMS, Circuit Judge. Plaintiff Jennifer Hitchcock
alleges that Angel Corps, a home care agency, fired
her because she was pregnant, in violation of the Preg-
nancy Discrimination Act. Angel Corps proffered
multiple explanations for why Hitchcock was fired, all
revolving around a bizarre incident involving the death
of a 100-year-old potential client. After both parties
2                                              No. 12-3515

consented to adjudication of the matter before the mag-
istrate, he granted Angel Corps’s motion for summary
judgment. We find that this was error. Hitchcock sub-
mitted evidence that the supervisor who fired her ex-
pressed animus towards pregnant women and treated
Hitchcock differently after learning she was pregnant,
only a few weeks before she was fired. Angel Corps’s
many explanations for Hitchcock’s termination were
shifting, inconsistent, facially implausible, or all of the
above. Therefore, a reasonable jury could conclude
that Angel Corps’s explanations were lies, and that
Hitchcock was fired because she was pregnant. So we
reverse and remand.


                   I. BACKGROUND
  Since Angel Corps moved for summary judgment, we
construe the facts in the light most favorable to
Hitchcock to the extent that there is a material dispute.
Angel Corps is a non-medical home care agency that
performs personal care services for its clients. In Octo-
ber 2008, Hitchcock was hired as a client services super-
visor, which generally required her to perform new
client admissions and assess the new client’s needs to
help Angel Corps determine what services ought
to be provided.
  In late January 2010, Hitchcock learned that she was
pregnant. She told a few co-workers in late February
or early March, and word got to her immediate super-
visor after about a week. During a meeting with the
supervisor on March 25 (at which point Hitchcock was
No. 12-3515                                           3

only three months pregnant), the supervisor asked Hitch-
cock whether she was “quitting” after she gave birth.
Hitchcock said it was too early to say, and that such a
big decision could not be made for a few more months.
The supervisor said Hitchcock needed to make a deci-
sion “as soon as possible” so as to have “continuity of
care for our clients,” and Hitchcock said she would
give a minimum of 30 days’ notice.
  After this conversation, the supervisor began to sig-
nificantly increase Hitchcock’s workload. She started
directing all client problems to Hitchcock even if the
client insisted on speaking with the supervisor, a
change from past practice. She made Hitchcock com-
plete certain monthly reports for which the supervisor
was previously responsible, assemble “new admission
packets” that were previously handled by an administra-
tive assistant, and perform certain marketing duties
that a separate marketing director was already charged
with doing. She also began to meet with Hitchcock on a
weekly basis to “scrutinize” her progress for the week,
which also had never been done before she learned of
Hitchcock’s pregnancy. The supervisor levied these
increased responsibilities even though she had long
been aware that Hitchcock could not work more than
40 hours a week because of child care issues, which
meant that Hitchcock had to do more work in a
shorter amount of time. As a result, Hitchcock felt it
was “nearly impossible” to complete these tasks.
  Hitchcock also proffered evidence of her supervisor’s
attitude towards pregnancy through an affidavit of a
4                                               No. 12-3515

former co-worker. According to the co-worker’s affida-
vit, shortly after the supervisor became aware of her
pregnancy in early 2009, the supervisor said that
because she already had two children and seemed to
have enough “trouble” with them, she needed to “think
about how much trouble” she would have with three
children regarding her “attendance,” and said, “If I were
you I would have an abortion.” (The co-worker was
eventually fired, but for reasons that are irrelevant to
this suit.)
   The event that Angel Corps claims was the cause
for Hitchcock’s firing occurred on April 5. That day, Hitch-
cock went to the home of a new client to do an intake
and assessment. She was originally scheduled to visit her
on March 31 but she called in sick and had to postpone
the visit. The client was 100 years old and living with
her son. When Hitchcock went into the home, she
first went through the paperwork with the son, during
which he expressed his “vehement” refusal to allow
any medical agency into his home, said that “all doctors
are pill pushers” and that his mother would never be
put on any medication or see a doctor because he did
not trust them. (Recall that Angel Corps technically
does not provide medical services.) The son then said
that his mother had been refusing nourishment and
fluids the last few days, so Hitchcock recommended
that he reach out to a hospice for end-of-life care. The
son reiterated his opposition to medical care.
  After completing the paperwork, Hitchcock asked to
see his mother. The son “reluctantly” led her to the bed-
No. 12-3515                                            5

room, opened the door, and walked to the bedside
while Hitchcock was positioned in the doorway. From
that vantage point, Hitchcock could only see the
mother’s backside which was covered with a sheet, and
the son stood between Hitchcock and his mother the
entire time. The son began pointing to areas of the room
to explain where her clothes and other items were
stored, which Hitchcock perceived was an attempt to
divert her attention from the mother. From the door-
way, Hitchcock tried to look for signs of breathing or
the client’s own volitional movement and saw none.
Hitchcock also saw brown stains on the pillow case
and asked the son if that was blood, but the son said it
was simply the Ensure that he tried to give her that
morning, which he said she spat out. At that moment,
the son stepped towards Hitchcock, turned off the light,
and shut the door, backing Hitchcock into the hallway.
Hitchcock felt like she had just stepped “into a horror
movie” and feared for her safety. Contributing to her
fear was the son’s apparent hostility to medical care
and also what Hitchcock perceived was mental instabil-
ity. She quickly thanked the son, said that a caregiver
would be sent the next day, and left.
  Shaken and distraught, Hitchcock drove straight to
the Angel Corps office, a 10-to-15 minute drive, and
went directly to her supervisor. Hitchcock relayed every-
thing to her, including the son’s odd behavior (there
is vigorous dispute about whether the evidence shows
that Hitchcock specifically told the supervisor that
she feared for her safety, but this fact turns out to
be unnecessary to our analysis). The supervisor asked
6                                              No. 12-3515

Hitchcock if she should call emergency personnel, and
Hitchcock said yes, because the client “was possibly
dying, or already dead.” The supervisor contacted
Adult Protective Services (“APS”) and left a message.
APS called her back 30 minutes later and directed the
supervisor to call 911, and the supervisor called the
police. An ambulance was sent, and it was confirmed
that the client had died. The supervisor then told Hitch-
cock to enter the client’s admission into the computer;
according to Hitchcock, though admission paperwork
may be completed early on, the admission itself is not
“complete” until it is entered into the computer. On
April 16, Angel Corps suspended all of Hitchcock’s
client visits pending its investigation into the incident,
which eventually revealed, among other things, that the
client had been dead for two or three days by the time
Hitchcock visited her. On May 3, Hitchcock was fired.
   In the Disciplinary Action Form that was completed
and signed by Hitchcock’s supervisor the day she was
fired, the supervisor wrote, under “Reason For Dis-
ciplinary Action,” “On 4/5/10 this employee completed
a full admission on an expired client.” Under “Corrective
Steps Taken,” she wrote, “Angel Corps and its manage-
ment staff feel that as a result of this employee’s actions
she compromised the health and safety of this client.
According to policy and procedure this action will
result in an immediate termination.” In the supervisor’s
affidavit in this case, she tried to explain this language
as follows:
    Had [the client] been living at the time Hitchcock
    did her assessment (such as when Hitchcock was
No. 12-3515                                              7

   originally scheduled to assess [the client on March 31])
   Hitchcock would have compromised the health
   and safety of [the client] by not conducting a proper
   assessment and by not attending to or taking steps
   for Angel Corps [to] attend to obvious problems of
   [the client], such as the dried liquid on her mouth.
An affidavit from a co-owner of Angel Corps explained
that Hitchcock was fired because she “performed a defi-
cient assessment on a potential client who had already
passed away, and there was no justification or extenu-
ating circumstances for her actions.” It did not explain
how the assessment was “deficient.”
  Hitchcock sued Angel Corps for firing her on the basis
of her pregnancy, in violation of Title VII of the Civil
Rights Act of 1964, as amended by the Pregnancy Dis-
crimination Act, 42 U.S.C. §§ 2000e(k), et seq. The parties
consented to adjudication by a magistrate judge pursu-
ant to 28 U.S.C. § 636(c). Angel Corps moved for sum-
mary judgment, which the magistrate judge granted.
We now consider Hitchcock’s appeal.


                     II. ANALYSIS
  Summary judgment is proper if the “movant shows
that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a). We review a ruling granting
summary judgment de novo. Arizanovska v. Wal-Mart
Stores, Inc., 682 F.3d 698, 702 (7th Cir. 2012).
  The Pregnancy Discrimination Act amended Title VII
to prohibit employment discrimination “because of or on
8                                               No. 12-3515

the basis of pregnancy, childbirth, or related medical
conditions.” 42 U.S.C. § 2000e(k). “Generally speaking,
there are two ways of proving such a claim: the ‘direct’
method of proof and the ‘indirect’ method of proof.”
Collins v. Amer. Red Cross, ___ F.3d __, No. 11-3345, 2013
WL 856512, at *3 (7th Cir. Mar. 8, 2013). “Under the
direct method, a plaintiff must provide either direct
or circumstantial evidence that the employer had a dis-
criminatory motivation. And under the indirect method,
a plaintiff must satisfy the well-worn requirements of
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).” Id.
(citations omitted). Having recited the above standards,
we hasten to join in the growing chorus of opinions in
this circuit, signed onto by a majority of active judges,
that have expressed frustration with the confusing
“snarls and knots” of this ossified direct/indirect
paradigm, and that have suggested a more straight-
forward analysis of whether a reasonable jury could
infer prohibited discrimination. See Coleman v. Donahoe,
667 F.3d 835, 863 (7th Cir. 2012) (Wood, J., concurring)
(“By now, . . . the various tests that we insist lawyers use
have lost their utility. . . . In order to defeat summary
judgment, the plaintiff one way or the other must
present evidence that she is in a class protected by the
statute, that she suffered the requisite adverse action
(depending on her theory), and that a rational jury
could conclude that the employer took that adverse
action on account of her protected class, not for any non-
invidious reason. Put differently, it seems to me that
the time has come to collapse all these tests into one.”);
Naficy v. Ill. Dep’t of Human Servs., 697 F.3d 504, 514 (7th
No. 12-3515                                                9

Cir. 2012) (citing Coleman concurrence with approval);
Good v. Univ. of Chi. Med. Ctr., 673 F.3d 670, 680 (7th Cir.
2012) (“the direct and indirect methods for proving and
analyzing employment discrimination cases . . . have
become too complex, too rigid, and too far removed
from the statutory question of discriminatory causa-
tion”); Harper v. C.R. England, Inc., 687 F.3d 297, 313-14
(7th Cir. 2012) (discussing Coleman concurrence and
applying a more streamlined, collapsed version of the
direct/indirect tests); see also King v. Acosta Sales and
Marketing, Inc., 678 F.3d 470, 474 (7th Cir. 2012) (“the
burden-shifting approach may cause more confusion
than can be justified by its benefits”).
  Hitchcock formally disclaims reliance on the “indirect”
method of proof so technically we are to confine our
analysis to whether Hitchcock has proffered sufficient
evidence of a discriminatory motivation under the
“direct” method. But whether we officially apply the
“direct” method or a more straightforward analysis
of discriminatory causation (there is little discernible
difference in this case), we find that a genuine issue
of material fact exists for trial.


  A. There is Sufficient Evidence that Angel Corps’s
     Proffered Explanations for Firing Hitchcock
     Were Pretextual
  In this case it makes sense to first analyze whether
there is evidence that Angel Corps’s proffered non-dis-
criminatory reasons for firing Hitchcock were pre-
textual, that is, phony. See Millbrook v. IBP, Inc., 280 F.3d
10                                             No. 12-3515

1169, 1175 (7th Cir. 2002) (“Pretext means a lie, specif-
ically a phony reason for some action.” (internal quota-
tion marks omitted)); Atanus v. Perry, 520 F.3d 662, 672
(7th Cir. 2008) (pretext can be evidence of discrimina-
tion under direct method). After all, if there is no evi-
dence of pretext, then Angel Corps’s non-discriminatory
justifications for firing Hitchcock must be believed,
which necessarily precludes liability under Title VII. Cf.
Scruggs v. Garts Seed Co., 587 F.3d 832, 838 (7th Cir.
2009) (“The prima facie case and pretext analyses often
overlap, so we have said that we can proceed directly
to the pretext inquiry if the defendant offers a nondis-
criminatory reason for its action.”).
  We count at least four potentially different explana-
tions given for Hitchcock’s firing. Two explanations
were given on May 3, 2010, when Hitchcock was fired:
that Hitchcock “completed a full admission on an ex-
pired client” and that Hitchcock’s “actions compromised
the health and safety of this client.” The supervisor’s
affidavit proffers another: that Hitchcock would have
compromised the health and safety of the client had
she been alive by failing to deal with the “dried liquid
on her mouth” and by failing to take other unspecified
steps. The affidavit from one of Angel Corps’s owners
proffers yet another: that Hitchcock “performed a
deficient assessment on a potential client who had
already passed away.”
  We find these shifting explanations to be sufficiently
inconsistent or otherwise suspect to create a reason-
able inference that they do not reflect the real reason for
No. 12-3515                                                  11

Hitchcock’s firing. See Rudin v. Lincoln Land Cmty. College,
420 F.3d 712, 726 (7th Cir. 2005) (“One can reasonably
infer pretext from an employer’s shifting or inconsistent
explanations for the challenged employment decision.”).
A rational juror could find the supervisor’s explanation
that Hitchcock “would have” compromised the health
and safety of the client to be suspect because it never
specifies what Hitchcock did wrong (and neither does
the respondent brief’s post-hoc, vague explanation
that Hitchcock’s “failure to do a full admission compro-
mised the health and safety of other potential clients”).
But more importantly, it contradicts the plain language
on the Disciplinary Action Form which the supervisor
herself filled out, that Hitchcock directly “compromised
the health and safety of this client” (emphasis added).
Perhaps the supervisor’s affidavit was merely trying
to clarify the language on the Form, since it is
impossible to “compromise the health and safety” of
someone who is already dead (and the supervisor well
knew by May 3 that the client was already dead at the
time Hitchcock visited). But a reasonable juror could
also find the explanation on the official Form itself to be
so ludicrous that Angel Corps is not to be believed. See,
e.g., Loudermilk v. Best Pallet Co., LLC, 636 F.3d 312, 315
(7th Cir. 2011) (“The Civil Rights Act of 1964 does not
require employers to have ‘just cause’ for sacking a
worker, but an employer who advances a fishy reason
takes the risk that disbelief of the reason will support
an inference that it is a pretext for discrimination.” (citation
omitted)); Stalter v. Wal-Mart Stores, Inc., 195 F.3d 285, 290
(7th Cir. 1999) (employee’s firing for “theft” because he
12                                              No. 12-3515

took a few potato chips from a co-worker’s open bag in the
break room where the co-worker did not object to the
taking, defied “any common understanding of the term”
and so lacked credibility). Whether the Form’s language
is simply a product of bureaucratic imprecision, or
whether the subsequent affidavit is instead a post-hoc
attempt to cover tracks, we leave to the jury to decide.
   As for the Form’s explanation that Hitchcock was
fired because she “completed a full admission on
an expired client,” that explanation is undermined by
Hitchcock’s testimony that the supervisor herself told
Hitchcock to enter the admission into the computer
(which “completes” it according to Hitchcock, and
we defer on summary judgment to Hitchcock’s charac-
terization of what “completes” means in Angel Corps
parlance) after the supervisor knew that the client was
dead. Cf., e.g., Stalter, 195 F.3d at 290 (employer’s expla-
nation that employee was fired for stealing chips could
be pretextual when the employer knew that the person
from whom the chips were “stolen” was fine with it).
Moreover, the Form’s explanation concerning the assess-
ment seems inconsistent with the co-owner’s criticism
of Hitchcock’s assessment for being “deficient” (for
unexplained reasons).
  Angel Corps’s brief attempts to make sense out of
these disparate explanations, but it does so by piling
on additional ever-evolving justifications that may cause
a reasonable juror to wonder whether Angel Corps can
ever get its story straight. See Zaccagnini v. Charles Levy
Circulating Co., 338 F.3d 672, 677 (7th Cir. 2003) (consid-
No. 12-3515                                              13

ering new explanations raised in summary judgment
briefs, observing, “the consistency of the explanation
provided by an employer at the time of an employment
decision . . . is evidence of the veracity of the employer’s
explanation at summary judgment”). The brief’s clearest
argument is that Hitchcock was fired for failing to im-
mediately call 911 after leaving the house, which we do
not deny would have probably been the best course
of action. But the question is whether this explanation
actually reflects why Angel Corps fired Hitchcock on
May 3, 2010, not whether it provides an adequate post-
hoc justification now. See, e.g., Peirick v. Ind. Univ.-
Purdue Univ. Indianapolis Athletics Dep’t, 510 F.3d 681, 693
(7th Cir. 2007) (“[W]e find IUPUI’s post hoc explana-
tions, delay, exaggeration, and unusual conduct more
than enough to create a question of fact concerning the
legitimacy of its explanations for Peirick’s termination.”).
We find that a reasonable juror could believe that this
was not Angel Corps’s actual motivation. The failure
to immediately call 911—an explanation that could
have been easily expressed—is not mentioned on the Dis-
ciplinary Action Form, and it is not even mentioned in
the part of the supervisor’s affidavit that attempts to
explain why Hitchcock was fired. See Norman Aff. ¶ 20;
Emmel v. Coca-Cola Bottling Co. of Chi., 95 F.3d 627, 634
(7th Cir. 1996) (“Coca-Cola’s failure to express this ex-
planation earlier despite several opportunities to do
so” was “compelling” evidence of pretext). Hitchcock’s
failure to immediately call 911 does not even flunk the
test that the supervisor herself set forth elsewhere in
her affidavit: “if a Client Services Supervisor observes a
14                                              No. 12-3515

medical issue with a client they are either to attempt to
address the problem or to inform me or someone at Angel
Corps so that we may provide the client with the appropriate
assistance.” Norman Aff. ¶ 3 (emphasis added). The
latter alternative requirement was satisfied when Hitch-
cock went straight to her supervisor with the issue after
leaving the client’s home (indeed, the fact that she did
exactly what she was supposed to is another reason why
a juror could reasonably disbelieve Angel Corps). See, e.g.,
Williams v. Bristol-Myers Squibb Co., 85 F.3d 270, 275
(7th Cir. 1996) (employer’s claim that it fired an em-
ployee for falsifying records could be pretextual when
the company’s code could not reasonably be read to
support an interpretation that the employee had actu-
ally falsified records). Furthermore, even after Hitch-
cock told the supervisor that the client was “possibly
dying, or already dead,” the supervisor herself did not
call 911 immediately but instead called APS, left a
voicemail, then waited for another 30 minutes before
APS explicitly instructed the supervisor to reach out to
emergency services. Whether the supervisor actually
cared about Hitchcock’s failure to call 911 immediately
is therefore an open question.
  The brief also explains that Hitchcock “completed
an assessment that was so deficient it did not reveal
that [the client] had been dead for days,” but again,
nothing in the record suggests this was the reason Hitch-
cock was fired. To be fair, perhaps that is what the co-
owner meant when he said vaguely that Hitchcock
“performed a deficient assessment on a potential client
who had already passed away” (where he failed to
No. 12-3515                                               15

explain exactly how it was “deficient”). We leave to the
jury to resolve this ambiguity by deciding whether that
was what he meant, or whether he was just providing
a conclusory explanation devoid of meaning to distract
from some other reason for firing her. See, e.g., Emmel,
95 F.3d at 635 (although a generic lawyerly explanation
for the plaintiff’s firing “may have seemed clever at
the time, a jury could see it as an attempt to stonewall”).
  Both the magistrate judge and Angel Corps suggest
that the above is a “mere quibble over language,” and
emphasize that all of the above explanations at least
share a single consistency: the April 5 incident. It may
very well be that the April 5 incident was an embarrass-
ment to Angel Corps, and that Hitchcock’s mere involve-
ment in that incident was enough to get her fired, even
if Angel Corps could not put its finger on precisely
what Hitchcock did wrong that day. And if that were
the true reason for Hitchcock’s firing, however unfair,
foolish, or arbitrary that may seem, it would not be a
Title VII violation, and a reasonable jury may well arrive
at that conclusion. See Coleman, 667 F.3d at 852 (we do
not ask in Title VII cases whether the reason for firing
was “inaccurate or unfair,” or whether the employer
was “wrong about its employee’s performance, or may
be too hard on its employee”); Van Antwerp v. City of
Peoria, Ill., 627 F.3d 295, 298 (7th Cir. 2010) (no Title VII
violation if explanation was a mere “error, oddity, or
oversight”). But a reasonable jury might also conclude
that Angel Corps did not “honestly believe[] the reasons
it has offered to explain the discharge.” Coleman, 667
F.3d at 852. Hitchcock has therefore proffered sufficient
evidence of pretext.
16                                           No. 12-3515

 B. A Reasonable Jury Could Conclude that Angel
    Corps’s Real Reason for Firing Hitchcock Was
    Her Pregnancy
   Of course, a showing of pretext alone is not enough;
the plaintiff must also show that the explanations are
a pretext for the prohibited animus. See Van Antwerp, 627
F.3d at 298; Wernsing v. Dep’t of Human Servs., 427 F.3d
466, 469 (7th Cir. 2005) (“The plaintiff then bears the
burden to show that the stated reason is a pretext for a
decision really made on prohibited criteria.”). Here
we find sufficient evidence to support this showing. If
Hitchcock’s evidence is to be believed, which it must be
at this stage, the supervisor asked Hitchcock if she was
“quitting” (not whether she intended to take maternity
leave) based solely on her pregnancy, and explicitly
recommended to the co-worker that the co-worker get
an abortion because her pregnancy would lead to “at-
tendance” problems. See Hasan v. Foley & Lardner LLP,
552 F.3d 520, 529 (7th Cir. 2008) (“ ‘behavior toward
or comments directed at other employees in the pro-
tected group’ is one type of circumstantial evidence that
can support an inference of discrimination” (citation
omitted)). Animus towards pregnant women may be
inferred based on these comments; specifically, a belief
that pregnancy disqualifies women from effectively
participating in the workforce. Angel Corps argues
that “[t]he fact that [the supervisor] asked Hitchcock
if she intended to return to work after her pregnancy
demonstrates that Angel Corps intended to retain her,
all things being equal.” (The magistrate judge provided
a similarly benign gloss on the supervisor’s statement,
No. 12-3515                                             17

noting that the supervisor “asked [Hitchcock] whether
she was going to continue her employment at Angel
Corps after she gave birth.”) But according to Hitch-
cock’s affidavit, her supervisor asked her if she was
“quitting.” The difference may be subtle, but it is sig-
nificant in terms of reflecting animus, and we do not
construe the record in favor of the party moving for
summary judgment. See, e.g., Sheehan v. Donlen Corp.,
173 F.3d 1039, 1044-45 (7th Cir. 1999) (comments
including, “If you have another baby, I’ll invite you to
stay home,” and “Gina, you’re not coming back after
this baby,” could have been interpreted by a reasonable
jury as animus, even if they could also be interpreted
as an innocent joke).
  Angel Corps asserts that we have “repeatedly held”
that these types of statements “do not constitute evi-
dence of pregnancy discrimination,” citing Ilhardt v. Sara
Lee Corp., 118 F.3d 1151 (7th Cir. 1997). But Ilhardt only
said that “statements expressing doubt that a woman
will return to work full-time after having a baby do not
constitute direct evidence of pregnancy discrimination.”
Id. at 1156 (emphasis added); see also id. (referring
to “direct” and “circumstantial” evidence separately).
Here, the supervisor’s potentially offensive statements
are at least circumstantial evidence of pregnancy discrimi-
nation, because they can be a manifestation of precisely
the kind of prejudiced belief that the Pregnancy Discrimi-
nation Act was designed to combat—the stereotype
that women, particularly mothers, belong in the home.
See Cal. Fed. Sav. and Loan Ass’n v. Guerra, 479 U.S. 272,
286 n. 19 (1986); Sheehan, 173 F.3d at 1045 (“Discrim-
ination on the basis of pregnancy is part of discrimina-
18                                               No. 12-3515

tion against women, and one of the stereotypes involved
is that women are less desirable employees because
they are liable to become pregnant. This was one of
Congress’ concerns in passing the Pregnancy Discrimina-
tion Act.”); cf., e.g., Hackett v. Clifton Gunderson, L.L.C.,
No. 03 C 6046, 2004 WL 2445373, at *4 (N.D. Ill. Nov. 1,
2004) (“Though statements voicing doubt that an em-
ployee will return to work after having a baby do not
constitute direct evidence of pregnancy discrimination,
these same statements may suffice under the McDonnell
Douglas framework.” (citation omitted)). We think that
a reasonable juror could interpret the supervisor’s com-
ment as reflecting this belief.1
  Furthermore, the supervisor’s immediate change in
treatment towards Hitchcock after learning of her preg-
nancy, especially the substantial increase in Hitchcock’s



1
   Hitchcock’s Statement of Facts emphasizes that, with the
exception of the comment on March 25, her supervisor seemed
to actively avoid any workplace conversation concerning
her pregnancy, in contrast to her co-workers, who all “con-
gratulated me when they heard the news and shared in my
joy,” “ask[ed] how my pregnancy was going, when my next
doctor’s appoint[ment] was going to be, and if I had morning
sickness yet.” To the extent that Hitchcock suggests that
failure to display such enthusiasm ought to be construed as
animus, we disagree. Many pregnant women reasonably
believe that inquiries from co-workers or supervisors into the
details or status of their pregnancy are both inappropriate
and intrusive, even while others like Hitchcock may enjoy
them. So we do not consider relevant the supervisor’s unwil-
lingness to engage in such conversations on other days.
No. 12-3515                                              19

workload involving the sudden and anomalous shifting
of multiple responsibilities from other employees, also
evidences discriminatory animus. See, e.g., Coleman, 667
F.3d at 861 (evidence of retaliation where, among other
evidence, within a month after the plaintiff filed com-
plaints, the plaintiff received “a new and unpleasant
work assignment”). Angel Corps emphasizes the fact
that Hitchcock’s increased workload still remained
within the scope of her official job description, but
that misses the point. The point is that Hitchcock was
treated significantly differently—and in a manner that
a reasonable jury could find deviated anomalously
from standard practice—after the supervisor learned of
her pregnancy. We are unaware of any case suggesting
that differential treatment on the basis of a prohibited
category never suggests animus so long as the treatment
is technically permissible under the cold terms of an
official job description (especially a job description as
vague and limitless as the one in this case, which
included doing “[o]ther duties as assigned by [the] Client
Services Director”). Cf. Rodgers v. White, 657 F.3d 511, 518
(7th Cir. 2011) (“Formal job titles and rank are not
dispositive; an employer cannot ‘insulate itself from
claims of racial discrimination’ by making formalistic
distinctions between employees.” (citation omitted)).
  Lastly, the supervisor’s offensive comment to Hitch-
cock and her sudden change in treatment towards her
occurred a little over a month before she was fired. And
it occurred less than two weeks before the incident
which, a reasonable jury could find in light of all the
evidence above, provided a convenient hook for the
supervisor to concretely express her discriminatory
20                                            No. 12-3515

intent. See Fleishman v. Continental Cas. Co., 698 F.3d
598, 605 (7th Cir. 2012) (“[I]solated comments are not
probative of discrimination unless they are ‘contemporane-
ous with the discharge or causally related to the dis-
charge decision-making process.’ ” (emphasis added,
citation omitted)); cf. Coleman, 667 F.3d at 860 (“When
temporal proximity is one among several tiles in an
evidentiary mosaic depicting retaliatory motive, . . .
suspicious timing can sometimes raise an inference of a
causal connection.” (citation and internal alterations
omitted)); Loudermilk, 636 F.3d at 315 (“Suspicious timing
may be just that—suspicious—and a suspicion is not
enough to get past a motion for summary judgment.
Occasionally, however, an adverse action comes so
close on the heels of a protected act that an inference
of causation is sensible.”).
  In sum, we find that the evidence provides a sufficient
basis for a rational jury to conclude that Hitchcock
was fired because she was pregnant. Naturally, Angel
Corps disputes several of the critical factual asser-
tions made by Hitchcock. We leave it to the jury to
decide whom to believe.


                  III. CONCLUSION
  For the above-stated reasons, we R EVERSE the mag-
istrate judge’s grant of summary judgment in favor
of the defendant and R EMAND for proceedings con-
sistent with this opinion.

                          6-11-13